                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE SOUTHERN DISTRICT OF OHIO
                                    WESTERN DIVISION


UNITED STATES OF AMERICA,                   :

              Plaintiff,                    :

       vs.                                  :   Case No. 3:20cr33

GLEN POLLARD,                               :   JUDGE WALTER H. RICE

              Defendant.                    :


   PRELIMINARY PRETRIAL ORDER; NEW TRIAL DATE AND OTHER DATES SET



Date of Scheduling Conference                                    3/25/2020

Jury Trial Date                                        Wednesday, 4/29/2020

Final Pretrial Conference (by telephone)               Wednesday, 4/22/2020 at 5:00 pm

Motion Filing Deadline

   Oral and Evidentiary Motions                                  4/17/2020

   Other Motions                                                 4/20/2020

Discovery Cut-off                                                4/20/2020

Speedy Trial Deadline                                            4/30/2020

Discovery out – Plaintiff to Defendant                 most out; remainder due close of

                                                       business 4/13/2020




                                                /s/ Walter H. Rice (tp - per Judge Rice authorization)
      April 3, 2020                             WALTER H. RICE
                                                UNITED STATES DISTRICT JUDGE
